Title: To James Madison from Carlos Martínez de Yrujo, 11 February 1806 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


                    § From Carlos Martínez de Yrujo. 11 February 1806, Philadelphia. Every day he discovers new ramifications of the scandalous fitting out of ships, unparalleled among civilized nations, taking place principally in New York harbor. Informed JM of the circumstances of this disgraceful maneuver in his last letter and feels he must add that on 5 Feb. the American ship the Louisiana, armed with fourteen to sixteen cannons, left New York harbor with the same purpose and destination. On board this ship were approximately three hundred recruits from New York, its environs, and Connecticut, as well as six field pieces, eighteen howitzers, mortars, many tons of cannonballs, bombs, and grenades, dismantled ladders for scaling walls, and a complete set of equipment for a cavalry regiment. In addition to these facts, public rumors have spread that more than ten thousand pike irons forged in the factories of the federal government at West Point and Springfield are destined for this purpose, although Yrujo gives no credence to this frenzy. Equally unlikely is the claim that the howitzers, bombs, and cannonballs were furnished by the warehouses of the federal government at New York. JM will note the difference between claims that have been verified and those that have not. Yrujo counts among the former

the extraordinary claim that the son of Colonel Smith, port inspector of New York and an officer of the federal government, took part in this expedition on board the Leander. His departure was well known in the city four or five days in advance. Smith’s father, as an officer of the federal government, could not have been ignorant of the fact not only because of the news he received in the port where he resides but also because the ship anchored at Staten Island from 18 Jan., when it was dispatched by customs, to 3 Feb., when it set sail. Yrujo has news regarding subscribers near and far who cooperated and contributed to this enterprise. Will not hazard to name anyone without the certainty and assurance that justice and prudence require in such cases, but if his efforts succeed in a satisfactory way, JM can rest assured that Yrujo will not fail to unmask the traitors to their country and the enemies of his own. It appears that two vessels were fitted out at Boston with the same articles mentioned above and the same destination. One has already left.
                    Such is the scandalous conduct of these modern freebooters and the little security that a friendly nation enjoys in U.S. ports.
                    The American government is the best judge of its obligations and responsibility in these circumstances. Yrujo takes the liberty, however, to suggest that if the United States dispatched to the ports of Saint-Domingue two of the frigates that, according to JM, are ready to sail, with the intention of requiring the ships that left the United States with the aforementioned purpose to return immediately with their escort and the same people and cargo they had on board when they left the United States, this act of justice would duly satisfy the United States, Spain, and all civilized nations.
                